Order, Supreme Court, New York County, entered on June 18, 1971, denying defendants’ motion to dismiss the complaint herein for failure to state a cause of action, unanimously reversed, on the law, the motion granted and the complaint dismissed. Defendants-appellants shall recover of plaintiffs-respondents $50 costs and disbursements of this appeal. Plaintiffs claim that all they had to do in order to earn the brokerage commission sought herein was to produce a person who would agree to become a joint venturer with defendants.- They produced such a person, but the joint venture was never consummated. The writings in the record conclusively demonstrate that plaintiffs were not entitled to any commission unless and until the joint venture was closed. This was expressed by plaintiff Culmore, in writing, on at least three occasions (see letters dated March 6, 1970, April 3, 1970 and May 1, 1970). Concur—Stevens, P. J., Capozzoli, McGivem, Nunez and Steuer, JJ.